Citation Nr: 1720172	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-13 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post anterior cruciate ligament (ACL) repair of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability status post ACL repair of the right knee.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Esq.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2007 to April 2010.  This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a March 2011 Notice of Disagreement, the Veteran disagreed with the initial 10 percent rating assigned for his status post ACL repair of the right knee.  In a January 2016 statement, his attorney requested not only an initial increased rating for the above issue, but also a separate rating for instability of the right knee.  In September 2016, the Veteran was granted a separate 10 percent rating for right knee instability.  His attorney has indicated that he is interested in a 20 percent rating for each issue.  

The Board notes that in a January 2016 statement, the Veteran's attorney filed a claim for a total disability rating based on convalescence due to his January 2014 right knee arthroscopy surgery.  However, as noted by VA in September 2016, the issue of a temporary total is a separate issue from his entitlement to an increased rating for his right knee disability.  Therefore, the Board will not address that issue at this time.


FINDINGS OF FACT

1.  The Veteran's right knee disability is characterized by a history of knee pain and minimal restriction of flexion and extension; a semilunar cartilage condition, restriction of flexion to 30 degrees, restriction of extension to 15 degrees, and ankylosis, have not been shown.

2.  The Veteran's right knee instability is characterized by slight recurrent subluxation and lateral instability; moderate symptoms have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee disability affected by limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5260, 5261 (2016). 

2.  The criteria for an initial rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5260, 5261 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and VA examinations are associated with the claims file.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the examinations provided are adequate under the criteria set forth by Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Correia requires the testing of a joint in active and passive motion, weight bearing and non-weight bearing, and testing of the opposite undamaged joint.  In this instance, the Veteran was tested for active range of motion in August 2010 and was tested for passive motion on multiple occasions.  His range of motion was almost completely normal and he did not have any additional functional loss due to pain.  Additionally, the April 2016 examiner noted that there was no evidence of pain with weight bearing.  Finally, the same examiner tested the range of motion of the Veteran's other knee.  Therefore, the Board finds that the VA examinations are sufficient under Correia.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Limitation of Motion

The Veteran's right knee disability has been assigned an initial disability rating of 10 percent under 38 C.F.R. § 4.71a, DC 5260.  He asserts that he is entitled to an initial rating in excess of 10 percent for his service-connected right knee disability due to limited range of motion.  

As an initial matter, even though the RO rated the Veteran under DC 5260, the RO stated in the January 2011 rating decision that the 10 percent rating was assigned not because of limitation of flexion and extension, but rather because there was evidence of painful motion of a major joint.  Specifically, in cases where a veteran has a noncompensable rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion, even in cases where actual limitation of motion or loss of motion that is non-compensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  A 10 percent rating, which utilizes DC 5003 (addressing degenerative arthritis), is assigned when a veteran is noncompensable under DCs 5260 and 5261.  Therefore, the Board determines that DC 5003, describing degenerative arthritis of a major joint that takes into account painful motion, is the most accurate diagnostic code to address the Veteran's current symptoms.  A 10 percent rating under DC 5003 is the highest rating allowed for disabilities that affect one major joint.

The Board has considered whether a rating in excess of 10 percent is warranted for the Veteran's right knee disability based upon limitation of motion.  In order to warrant a rating in excess of 10 percent for the right knee based solely on limitation of motion, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2016).

Based on the evidence, the Board determines that a rating is not warranted for the right knee based upon limitation of motion.  

Here, in an August 2010 VA examination, the Veteran reported that he was in physical therapy to treat his right knee disability.  He exhibited limitation of flexion of 130 degrees along with limitation of extension of 0 degrees - measurements that are almost completely normal.  Although there was objective evidence of pain on active motion and after multiple repetitions, the pain did not cause additional limitation of motion.  

On January 31, 2014, and April 1, 2014, the Veteran exhibited 10 to 90 degrees passively with pain in extension.  The medical practitioner determined there was some pain in extension, but did not quantify the effects, if any, of that pain.  Such measurements would typically be sufficient to grant a 10 percent rating under DC 5261 because his extension was limited to 10 degrees.  However, these measurements were taken soon after his January 16, 2014, arthroscopy with debridement of the lateral meniscus.  The Board finds these measurements have no probative value as the Board would expect the Veteran to show limited range of motion so soon after a major knee surgery.  In fact, the surgery was determined to be severe enough that the Veteran's attorney has requested a temporary award of a total disability rating for convalescence after the surgery.

In April 2016, a medical practitioner noted that there were 0 to 110 degrees of passive motion in limitation of flexion.  Similar to before, the medical practitioner determined there was some pain in extension, but did not quantify the effects, if any, of that pain.  In an April 2016 VA examination, the Veteran reported increased pain, swelling, and popping.  He reported continuous pain that worsened with increased activity.  He stated that walking down stairs felt both painful and unstable.  He reported no flare-ups.  He exhibited limitation of flexion of 120 degrees along with limitation of extension to 0 degrees -figures consistent with his previous measurements.  There was no evidence of pain with weight bearing.  The Veteran also did not exhibit ankylosis.

As the above measurements are insufficient to grant the Veteran a rating in excess of 10 percent under DCs 5260 and 5261, the Board continues the 10 percent rating for a right knee disability.  

Instability

The Veteran also asserts that he is entitled to an initial rating in excess of 10 percent for his service-connected instability of the right knee.  

In order to warrant a rating in excess of 10 percent based on instability, the evidence must show moderate symptoms of recurrent subluxation or lateral instability (20 percent under DC 5257).  See 38 C.F.R. § 4.71a.  Based on the evidence, the Board determines that a rating in excess of 10 percent is not warranted for instability of the right knee.  Specifically, in an April 2016 VA examination, the Veteran reported that walking downstairs felt both painful and unstable.  The examiner noted a history of recurrent subluxation and lateral instability.  The examiner determined that the severity of the conditions was slight after the Veteran exhibited lateral instability of only 1 + (0-5 millimeters) during his examination.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for knee instability.  

The Board also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain and weakness in his knees during motion, it does not appear that his pain results in additional functional loss, and thus these complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  

Consideration has been given to the Veteran's assertion that his right knee disability is worse than the rating he currently receives, as well as how it was reflected in his VA examination reports.  Specifically, he reported that he has pain, locking, and instability which have caused significant interference with his daily activities.  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as pain and the sensation of instability, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of knee disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for a right knee disability affected by limitation of motion is denied.

An initial rating in excess of 10 percent for right knee instability is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


